MR. JUSTICE MORAN, dissenting: In People v. Klick (1977), 66 Ill. 2d 269, this court held a similar statute overly broad for failure to set forth objective standards by which to evaluate the conduct proscribed. The present statute has merely added new words, but, in my opinion, fails to set forth any objective standard. Here, as in Klick, the State asks that we supply the standard by holding that the present enactment applies only to telephone calls made “in an unreasonable manner.” In Klick, we declined the invitation but clearly set forth the corrective measures that the legislature could follow to avoid the present problem. The legislature having failed to implement those corrective measures, the new enactment suffers from the same malady: it is overly broad. It is my feeling that the new verbiage provides no more objective standards than the old statute, and that the majority, by its opinion, has effectively overruled the decision in Klick